DAVIDSON, P. J.
Appellant was convicted of violating the local option law; his punishment being assessed at a fine of $25 and 20 days’ imprisonment in the county jail.
Under the decisions of this court the statement of facts cannot be considered. This document was filed some time after the adjournment of court at which appellant was tried, and there is no order in the record authorizing the filing of the same. Without the evidence' there is no alleged error that can be intelligently reviewed. Therefore the judgment will be affirmed; and it is accordingly so ordered.